DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
The foreign priority application No. 201911201346.7 filed on November 29, 2019 in the Republic of China has been received and it is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
The specification claims that the electrochemical device meets:

    PNG
    media_image1.png
    26
    408
    media_image1.png
    Greyscale

wherein D10, D50, and D90 are particle sizes (m), Cw is weight of the cathode active material layer per unit area (mg/cm2), D is compacted density of the cathode (g/cm3) and R is the density of the electrolyte (g/cm3) (pages 5-6).
The specification further defines the parameter W=(D90-D10)/D50+Cw/D50+Dx14R/10,000, wherein 
    PNG
    media_image2.png
    20
    85
    media_image2.png
    Greyscale
 (page 19).
However, the examiner would like to note that the values (D90-D10)/D50, Cw/D50, and Dx14R/10,000 are not like expressions, and cannot be summed.
(D90-D10)/D50 is a numerical value.
However, Cw/D50 is a value measured in mg/(cm2 x m) and Dx14R/10,000 is a value measured in g/cm3 x g/cm3.
Therefore, it is not clear how these values may be added to calculate the parameter W and asses if W is between 2.7 and 8.
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that the electrochemical device meets:

    PNG
    media_image1.png
    26
    408
    media_image1.png
    Greyscale

wherein D10, D50, and D90 are particle sizes (m), Cw is weight of the cathode active material layer per unit area (mg/cm2), D is compacted density of the cathode (g/cm3) and R is the density of the electrolyte (g/cm3).
However, the expression above does not make mathematical sense, because the values (D90-D10)/D50, Cw/D50, and Dx14R/10,000 are not like expressions and cannot be summed.
(D90-D10)/D50 is a numerical value, but Cw/D50 is a value measured in mg/(cm2 x m) and Dx14R/10,000 is a value measured in g/cm3 x g/cm3.
Therefore, it is now clear what is the joint inventor claiming as the invention in claim 8.
Claim 9 recites the limitation "the (D90-D10)/D50" in claim 13.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, it is now clear what is the joint inventor claiming as the invention in claim 9.
Claim 10 recites the limitation "the density R" in claim 13.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, it is now clear what is the joint inventor claiming as the invention in claim 10.
For the examination on the merits it is considered that claim 10 recites “The electrochemical device according to claim 13, wherein the density of the electrolyte is in the range of 0.7-1.5 g/cm3”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 10, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Patent 8,455,143).
With regard to claims 1 and 7, Lee et al. teach an electrolyte composition comprising 100 parts by weight ethylene carbonate (EC), 230 parts by weight of ethyl propionate (EP) and 3.3 parts by weight of tris(trifluoroethyl)phosphate (see Example 1 in column 5, lines 50-55 and Example 3 in Table 1, column 7-8).
Lee et al. further teach a lithium ion secondary battery comprising a cathode having LiCoO2 as cathode active material, an anode having graphite as anode active material, and an electrolyte made from 100 parts by weight ethylene carbonate (EC), 230 parts by weight of ethyl propionate (EP) and 3.3 parts by weight of tris(trifluoroethyl)phosphate (see column 4, line 53-column 5, line 20, Example 1 in column 5, lines 50-55, column 6, lines 38-45, and Example 3 in Table 1, column 7-8).
Ethyl propionate (EP) is a carboxylate ester in claims 1 and 7.
Tris(trifluoroethyl)phosphate is a fluorine-containing phosphate of Formula 1 in claims 1 and 7, wherein R1-R3 are C2 florinated alkyl groups.
The ratio of tris(trifluoroethyl)phosphate to ethyl propionate (EP) is 0.014, which is within the claimed range.
Therefore, the electrolyte composition in Example 3 of Lee et al. anticipates the electrolyte in claim 1 of the instant application, and the lithium ion secondary battery in Example 3 of Lee et al. anticipates the electrochemical device in claim 7 of the instant application.
With regard to claims 2 and 12, tris(trifluoroethyl)phosphate is a compound of formula:

    PNG
    media_image3.png
    154
    223
    media_image3.png
    Greyscale
.
With regard to claims 3 and 13, ethyl propionate (EP) meets the claims limitations.
With regard to claim 10, the density of the electrolyte comprising 1MLiPF6 dissolved in a mixture of 100 parts EC, 230 parts EP, and 3.3 parts tris(trifluoroethyl)phosphate is 1.14 gr/cm3. The density is within the claimed range.
The calculation is based on the following values for densities: tris(trifluoroethyl)phosphate- 1.487 g/cm3, ethylene carbonate (EC)-1.32 g/cm3, and ethyl propionate (EP)-0.888 g/cm3.
With regard to claims 5 and 15, Lee et al. teach that the electrolyte composition further comprises 1M LiPF6 (Example 1 in column 5, lines 50-55).
Therefore, the content of tris(trifluoroethyl)phosphate is 0.85wt% of the electrolyte composition. This amount is within the claimed ranges.
The calculation is based on the following values for densities: tris(trifluoroethyl)phosphate- 1.487 g/cm3, ethylene carbonate (EC)-1.32 g/cm3, and ethyl propionate (EP)-0.888 g/cm3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent 8,455,143) in view of Choi et al. (US 2015/0249271).
With regard to claims 4 and 14, Lee et al. teach the electrolyte of claim 1 and the electrochemical device of claim 7 (see paragraph 8 above).
Lee et al. teach that the electrolyte solution comprises a linear ester compound such as methyl acetate, ethyl acetate, methyl propionate, ethyl propionate, propyl propionate, butyl propionate, methyl butyrate, and ethyl butyrate (abstract, column 4, lines 1-5), but fail to teach the electrolyte of claim 4 and the electrochemical device of claim 14.
However, Choi et al. teach that methyl propionate and ethyl propionate may be mixed in a ratio of 10:90 to 90:10 in an electrolyte for a lithium secondary battery (par.0018 and claim 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a combination of methyl propionate and ethyl propionate in a ratio of 10:90 to 90:10 as the linear ester compound in the electrolyte of Lee et al.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent 8,455,143) in view of Xu et al. (US 2006/0236528).
With regard to claims 6 and 16, Lee et al. teach the electrolyte of claim 1 and the electrochemical device of claim 7 (see paragraph 8 above).
Lee et al. teach that the electrolyte composition further comprises 1M LiPF6 (Example 1 in column 5, lines 50-55), but fail to teach that the electrolyte further comprises one of the claimed compounds.
Xu et al. teach that the use of lithium bis(oxalate)borate as additive in a lithium secondary battery provides improved battery performance such as long life, high capacity, retention and protection against overcharging (abstract). The Comparative Example 1 and Working Example 5 in Table 1, par.0023 and Table 2, par.0029 show that a battery wherein LiBOB is used in addition to LiPF6 in the electrolyte has improved results.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include lithium bis(oxalate)borate (LiBOB) in the electrolyte of Lee et al., in order to improve the life, capacity, retention, and protection against overcharging of the battery.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent 8,455,143) in view of Ward et al. (US 2014/0349196).
With regard to claim 11, Lee et al. teach the electrochemical device of claim 7 (see paragraph 8 above). Lee et al. teach that the cathode comprises LiCoO2 as cathode active material (column 6, lines 38/45), but fail to teach the claimed binder.
However, Ward et al. teach that a cathode may comprise LiCoO2 and PVDF with polydispersity Mw/Mn of 2.4 as a binder (par.0065-0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PVDF with polydispersity Mw/Mn of 2.4 as a binder for the cathode of Lee et al.
The polydispersity Mw/Mn of Lee modified by Ward is within the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722